IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00388-CR

DANIEL RIOS HINOJOSA,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 40th District Court
                                Ellis County, Texas
                              Trial Court No. 39522CR


                                       ORDER


       Appellant Daniel Hinojosa contends the reporter’s record is not complete and

requests a stay of the briefing schedule in his appeal. Generally, an appellant’s brief is

not due until 30 days after the clerk’s record or the reporter’s record is filed, whichever

is later. See TEX. R. APP. P. 38.6(a). However, the portions of the reporter’s record which

Hinojosa stated had not been filed were filed with this Court on August 5, 2016.
        Accordingly, Hinojosa’s Motion to Stay the Briefing Schedule is dismissed as

moot. Hinojosa’s brief is due September 6, 2016.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed August 24, 2016




Hinojosa v. State                                                             Page 2